DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in KR (10-2019-0082740) on 07/09/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“first controller” in claim 8. Support can be found on [0023].
“second controller” in claim 8. Support can be found on [0023].
“third controller” in claim 8. Support can be found on [0023].
"determination unit" in claim 15. Support can be found on [0024].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Majima (U.S Patent Publication No. 2018/0202408) in view of Park et al. (U.S Patent Publication No. 2018/0105159; hereinafter “Park”).

Regarding claim 1, Majima teaches a launch control method (Majima [Abstract] the controller stops and restarts (launch) based on the determined conditions), the method comprising:

when the first condition is satisfied, turning off, by the controller, a control for generating a creep torque of a motor for the eco-friendly vehicle (Majima [0067] once the conditions are met, the engine stop command is sent to the engine ECU, and allows the vehicle to coast by disengaging the clutch to disconnect the engine and the wheels, wherein the creep torque is inherently generated during this time when the accelerator pedal is released) ; 
when a brake is released, controlling, by the controller, a transmission of the eco- friendly vehicle in an open state and enabling the control for generating the creep torque (Majima [0099-0100] if during the engine stop the brake pedal is not pressed (released) and/or the accelerator pedal is pressed, the engine restarts; [0068] during the restart of the vehicle, the engine ECU starts fuel supply to the engine and restarts the engine).
Yet, Majima does not teach an eco-friendly vehicle, and when a second condition for revolutions per minute (RPM) of the motor is satisfied, controlling, by the controller, the transmission in a lock state through a slip state.  
However, in the same field of endeavor, Park does teach an eco-friendly vehicle (Park 0002) the invention relates to hybrid electric vehicle (HEV) and a method of controlling the vehicle to effectively launch the vehicle), and when a second condition for revolutions per minute (RPM) of the motor is satisfied, controlling, by the controller, the transmission in a lock state through a slip state (Park [0047] when the RPM of the engine reaches a designated level (RPM satisfied) in an EV mode, the controller may instruct the engine controller to start the engine. Since the RPM of the motor and the RPM of the engine are equal by lock-up stuck (lock-up state [0005]) of the engine clutch, running of the engine may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majima’s control method of determining the first condition for enabling stop control by controlling the transmission in a lock state through a slip state when a second condition for RPM is satisfied, as taught by Park, for the purpose of launching a HEV in a stopped state and avoiding fixation of the engine clutch in the lock-up state [0005]. 

	Claim 8 is rejected under the same rationale as claim 1. While Majima does teach the eco-run ECU and engine ECU to execute start top control, gear change in the transmission, control of the motor generator, output of the engine, and such, Majima does not separately and explicitly teach 
a first controller configured to control the motor; 
a second controller configured to control a transmission connected to the motor; and 
a third controller configured to: transmit a creep torque control command to the first controller and to transmit a command for a transmission state to the second controller, 
However, in the same field of endeavor, Park does teach
a first controller configured to control the motor (Park [0029] a motor controller (MCU) may control the operation of the starter generator motor and electric motor); 
a second controller configured to control a transmission connected to the motor (Park [0029] a transmission controller may control operation of the transmission; and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majima’s control method of determining the first condition for enabling stop control by using different controllers to transmit control commands, as taught by Park, for the purpose of effectively launching the hybrid vehicle for fuel efficiency and power performance [0002-0003]. 

Claim 15 is rejected under the same rationale as claims 1 and 8. Park further teaches wherein the determination unit is configured to make a third request to the controller for turning off the launch control upon determining that a second condition for revolutions per minute (RPM) of the motor is satisfied; and wherein the controller is configured to control the transmission in a lock state through a slip state upon the third request (Park [0035] the transmission may be controlled in the transmission clutch slip state until the engine RPM reaches a designated level. If the GEV is launched in EV mode, the transmission may be controlled in the lock up state; [0047] when the RPM of the engine reaches a designated level of RPM, the controller instructs the engine controller to start the engine; [0044] transmission slip launch may mean that, in case of a dual clutch transmission (DCT) using clutch plates, the transmission is controlled in the slip state of the clutch plates and, in case of a torque converter-type automatic transmission, the hybrid electric vehicle is launched using creep torque).


Regarding claim 2, the combination of Majima and Park teaches the method of claim 1, wherein the first condition is satisfied when a transmission lever is in a drive stage (Majima [0065] the in-motion automatic engine stop takes place when the vehicle is in motion and the accelerator pedal is not pressed, which means it is in drive stage), a vehicle is in a downhill road situation (Majima [0081] when the vehicle is moving on a downslope, the second in-motion automatic engine stop is permitted), the brake is manipulated, and a speed or a wheel speed of the eco-friendly vehicle is zero (0) (Majima [0062] some of the exampels of stationary automatic stop include brake pedal being pressed down (brake is manipulated), and the vehicle is stationary (vehicle speed is 0)).  

Claim 9 is rejected under the same rationale as claim 2. 

Regarding claim 3, the combination of Majima and Park teaches the method of claim 1. Park further teaches wherein the second condition is satisfied when the RPM enters a preset threshold range (Park [0043-0044] if lock-up state is determined, and the vehicle is in the driving position, the transmission slip launch may be executed, where the transmission is controlled in the slip state of the clutch plates and the HEV is launched using creep torque; [0047] when the RPM reaches a designated level (preset threshold range), the hybrid controller may initiate switching to HEV mode by instructing the engine controller to start the engine)


Claim 10 is rejected under the same rationale as claim 3. 

Regarding claim 4, the combination of Majima and Park teaches the method of claim 3. Park further teaches wherein the preset threshold range corresponds to an RPM at a time point when driving begins with the control for generating the creep torque (Park [0035] during the HEV launch operation, the transmission may be controlled in the transmission clutch slip state (or the creep torque output state) until the engine RPM reaches a designated level (preset threshold range)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majima’s control method of determining the first condition for enabling stop control by setting the RPM threshold for generating the creep torque, as taught by Park, for the purpose of launching a HEV in a stopped state and avoiding fixation of the engine clutch in the lock-up state [0005]. 

Claim 11 is rejected under the same rationale as claim 4. 

Regarding claim 7, the combination of Majima and Park teaches the method of claim 1. Park further teaches the method further comprising: outputting, by a display, predetermined visual information indicating that the controlling the transmission in the lock state through the slip state is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majima’s control method of determining the first condition for enabling stop control by displaying a warning, as taught by Park, for the providing a warning to the driver a need to charge the main battery after stopping of the hybrid electric vehicle [0048]. 


Claim 14 is rejected under the same rationale as claim 7. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Majima (U.S Patent Publication No. 2018/0202408) in view of Park et al. (U.S Patent Publication No. 2018/0105159; hereinafter “Park”), further in view of Oshida (U.S Patent Publication No. 2021/0237729).


claim 5, the combination of Majima and Park teaches the method of claim 1, and satisfying the first conidtion. Yet, the combination of Majima and Park do not teach wherein the transmission is in a rear alignment state.  
	However, in the same field of endeavor, Oshida does teach wherein the transmission is in a rear alignment state when the first condition is satisfied ([0070] the drive power output from the engine is transmitted to the rear wheel at the time of starting driving of the rear wheel. Thus, at the time point at which the rear wheel starts being driven, the controller causes the generation of the reference braking force on the rear wheel).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majima’s control method of determining the first condition for enabling stop control by setting the transmission in a rear alignment state, as taught by Oshida, for the purpose of alleviating the shock that occurs due to the transmission of the drive power (Oshida [0070]). 

Claim 12 is rejected under the same rationale as claim 5. 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Majima (U.S Patent Publication No. 2018/0202408) in view of Park et al. (U.S Patent Publication No. 2018/0105159; hereinafter “Park”), further in view of Kim (KR1020120058147).


Regarding claim 6, the combination of Majima and Park teaches the method of claim 1. Yet the combination of Majima and Park does not teach wherein the control for generating the creep torque includes a pulse width modulation (PWM) control.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Majima’s invention of enabling stop control based on the satisfying the preset conditions by using a PWM to control generating the creep torque, as taught by Kim, for the purpose of reducing the difference in the generated torque and the torque of the vehicle to improve comfort (Park [0005]).

Claim 13 is rejected under the same rationale as claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asakura et al. (US20170001640) teaches a control unit for a vehicle with an automatic engine stop and restart unit for stopping the engine responsive to predefined stop conditions and for restarting the engine responsive to predefined restart conditions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665